Exhibit 10.2

STOCK PURCHASE AGREEMENT

1.   SUBSCRIPTION: The undersigned, SANKA LTD., a Nevis corporation, (the
"Subscriber"), hereby tenders all of Subscriber's right, title and interest less
a reservation of a Five Percent of Eight-Eighths (5% of 8/8ths) Overriding
Royalty Interest in and to that certain Oil and Gas Lease dated July 2, 2002, by
and between Bruce G. Herlin; Cathy J. Hunter, and Cara P. Herlin, Trustees, as
Lessor, and Sanka Exploration Company (Sanka, LTD.) as Lessee, in exchange for
500,000 shares of Common Stock (the "Shares") of TEXEN OIL & GAS, INC., a Nevada
corporation (the "Company") with its principle place of business in Houston,
Texas. This agreement is subject to the following terms and conditions:

a.   No certificates for Shares shall be transferred to the undersigned until
the entire consideration is received by the Company.

b.   The Shares represented by this certificate must be held for a period of at
least one (1) year and are deemed "restricted securities" as that term is
defined in Rule 144 of the Securities Act of 1933.

c.   The parties hereto are relying upon Regulation S of the Securities Act of
1933 (Regs. 901-905).

2.   REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby
represents and warrants to the Company:

a.   The undersigned Subscriber understands that the Company's SHARES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION STATEMENT HAS
BEEN FILED WITH ANY REGULATORY AGENCY.

b.   The undersigned Subscriber is not an underwriter and would be acquiring the
Company's Shares solely for investment for his or her own account and not with a
view to, or for, resale in connection with any distribution with in the meaning
of the federal securities act, the state securities acts or any other applicable
state securities acts;

c.   The undersigned Subscriber is not a person in the United States of America
and at the time the transaction originated, the Subscriber was outside the
United States of America. The undersigned Subscriber is not a citizen of the
United States (a U.S. Person) as that term is defined in Reg. S of the
Securities Act of 1933 and was not formed by a U. S. person principally for the
purpose of investing in securities not registered under the Securities Act of
1933.

d.   The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the Shares would be
suitable and consistent with his or her investment program and that his or her
financial position enable him or her to bear the risks of this investment;

e.   To the extent that any federal, and/or state securities laws shall require,
the Subscriber hereby agrees that any securities acquired pursuant to this
Agreement shall be without preference as to assets;

--------------------------------------------------------------------------------

f.   The certificate for Shares will contain a legend that transfer is
prohibited except in accordance with the provisions of Regulation S.

g.   The Subscriber has had the opportunity to ask questions of the Company and
has received all information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company. Further, the Subscriber acknowledges receipt of: (1)
All material books, records and financial statements of the Company; (2) all
material contracts and documents relating to the proposed transaction; (3) all
information required to be contained in a registration statement filed in
accordance with the rules and regulations of the United States Securities and
Exchange Commission; and, (4) an opportunity to question the appropriate
executive officers or partners;

h.   The Subscriber has satisfied the suitability standards and securities laws
imposed by government of Nevis;

i.   The Subscriber has adequate means of providing for his current needs and
personal contingencies and has no need to sell the Shares in the foreseeable
future (that is at the time of the investment, Subscriber can afford to hold the
investment for an indefinite period of time);

j.   The Subscriber has sufficient knowledge and experience in financial matters
to evaluate the merits and risks of this investment and further, the Subscriber
is capable of reading and interpreting financial statements. Further, Subscriber
is a "sophisticated investor" as that term is defined in applicable court cases
and the rules, regulations and decisions of the United States Securities and
Exchange Commission.

k.   The offer and sale of the Shares referred to herein is being made in an
offshore transaction, outside the United States within the meaning of and in
full compliance with Regulation S.

l.   The Subscriber is not a U. S. person within the meaning of Regulation S and
is not acquiring the Shares for the account or benefit of any U. S. person; and,

m.   The Subscriber agrees to resell such Shares only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act of
1933, as amended, or pursuant to an available exemption from registration.

3.   STATUS OF PURCHASER:

 

[ x ]

I am not a member of, or an associate or affiliate of a member of the National
Association of Securities Dealers.

 


[    ]


I am a member of, or an associate or affiliate of a member of the National
Association of Securities Dealers. Attached is a copy of an agreement signed by
the principal of the firm with which I am affiliated agreeing to my
participation in this investment.

--------------------------------------------------------------------------------

4.   MISCELLANEOUS: This Stock Purchase Agreement shall be binding upon the
parties hereto, their heirs, executors, successors, and legal representatives.
The law of the State of Nevada, United States of America shall govern the rights
of the parties to this Agreement and the exclusive jurisdiction and venue of any
action brought in connection with this agreement will be the federal and/or
state courts of the State of Nevada.

The undersigned Subscriber hereby declares and affirms that he/she/they have
read the within and foregoing Stock Purchase Agreement, is familiar with the
contents thereof and agrees to abide by the terms and conditions set forth
therein, and knows the statements therein to be true and correct.

IN WITNESS WHEREOF

, the parties have executed this Stock Purchase Agreement this 1st day of
September, 2002 at Nevis, W.I.



 

SUBSCRIBER

 

SANKA LTD.

 


BY:


/s/ H. P. Gamble, IV

 

 

Harry P. Gamble, IV
Agent and Attorney-In-Fact

 

 

Signature

 

 


H&F Henville Building, Suite 2
Prince Charles Street
Charlestown, Nevis W.I.

 

 

Address

ACCEPTED BY:

TEXEN OIL & GAS, INC.

 

BY:

R. M. Baker

 

Robert Baker, President

--------------------------------------------------------------------------------